[Cite as A.O. v. R.O., 2020-Ohio-5198.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

[A.O.],                                         :

                 Plaintiff-Appellee,            :
                                                                   No. 19AP-671
v.                                              :              (C.P.C. No. 17DR-4500)

[R.O.],                                         :            (REGULAR CALENDAR)

                 Defendant-Appellant.           :



                                          D E C I S I O N

                                   Rendered on November 5, 2020


                 On brief: R.O., pro se. Argued: R.O.

                 Argued: A.O., pro se.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

NELSON, J.

          {¶ 1} Defendant-appellant R.O. appeals from the judgment entry and divorce
decree issued by the Franklin County Court of Common Pleas, Division of Domestic
Relations, that named plaintiff-appellee A.O. the residential parent and legal custodian of
the parties' four minor children. Appellant asserts that the trial court overlooked custody
"rights" established either in a now closed Kentucky juvenile dependency, neglect, and
abuse case or in the parties' long dismissed Kentucky divorce proceeding and that it also
improperly discounted appellee's alleged violation and contempt of Kentucky orders; he
additionally suggests that the trial court should have granted the parties "50-50 custody"
of the children (with the children "doing half a school semester in one state and half * * * of
the remaining semester in the other state") and that it should have allocated the parties'
debts differently. (Appellant's Brief at 3-4.) He does not formally assign errors for us to
No. 19AP-671                                                                                2


review, and in any event does not demonstrate that the trial court committed reversible
error in this case. We affirm the divorce decree.
       {¶ 2} The parties were married in Bowling Green, Kentucky on December 27, 2000
and have four minor children. On December 19, 2013, the Bowling Green office of the
Kentucky cabinet for health and family services filed juvenile dependency, neglect, and
abuse petitions on behalf of children following a violent incident between appellant and
appellee. The children were placed in the temporary custody of the cabinet before being
placed with relatives in Ohio. In August 2014, Kentucky returned sole custody of the
children to appellee with telephonic and supervised visitation afforded to appellant. A
Kentucky appellate court affirmed the trial court judgment. Appellant then filed several
motions asserting that appellee was not compliant with the trial court's order on visitation;
the trial court denied the motions, and on March 14, 2018 issued an order closing the file
in that matter.
       {¶ 3} While the dependency, neglect, and abuse case was pending, appellant in
June 2014 commenced a case in the Hardin Circuit Court in Kentucky to dissolve the
parties' marriage. The Hardin Circuit Court dismissed the action in August of that year for
deficiencies in the petition. However, the dissolution case was mistakenly transferred to the
Warren Circuit Court of Kentucky in January of 2015. The Warren Circuit Court discovered
the error and in June of 2016 issued an order vacating orders it previously had entered.
Appellant continued to pursue the dissolution in the Warren Circuit Court, leading to more
orders from that court in 2016 and 2017 repeating that no dissolution case existed and,
therefore, that appellant's motions and affidavit to that court were improperly filed.
       {¶ 4} The parties' legal proceedings shifted to this state when appellee moved to
Ohio and, in December 2017, filed a complaint for divorce in the Franklin County Court of
Common Pleas. Appellant filed an answer and counterclaim on January 18, 2018. The trial
court appointed a guardian ad litem ("GAL") for the children.
       {¶ 5} On November 15, 2018, a magistrate set temporary orders establishing
appellee as the temporary legal and residential parent for the four children, ordering
appellant to pay child support in the amount of $102.19 per month, and ordering both
parties to complete a parenting certification. Appellant's parenting time was initially stayed
No. 19AP-671                                                                               3


pending the verification of post-traumatic stress disorder diagnoses for the children and
confirmation of the source of the trauma.
       {¶ 6} The GAL reported that the 17, 15, and 13-year-old minor children were
diagnosed with PTSD stemming in part from conflict in the home and from having observed
domestic violence. The 15-year-old and 13-year-old children also had diagnoses of bipolar
disorder and adjustment disorder, respectively, and the 11-year-old child was diagnosed
with general anxiety disorder. All four children reported to the GAL that they did not want
to see their father; the GAL opined that the three older children were of the age and
maturity level to express their wishes on the matter. The GAL noted that the children's
mental health issues seemed to be exacerbated by their relationship with appellant and
that, compounding the problem, appellant did not appear to accept the legitimacy of the
mental health concerns. In the GAL's view, granting appellee sole legal and residential
custody of the children was in the children's best interest. Further, the GAL had
reservations about making any recommendation for parenting time with appellant without
a counselor's recommendation.
       {¶ 7} A hearing on the divorce was held in February 2019. No transcript of the
hearing was filed in this appeal. By way of uncontested statements in the judgment entry
and divorce decree, we know "[appellant] wholly refused to participate in the discovery
process as directed by the [c]ourt" in its case management order. (Divorce Decree at 1.)
       {¶ 8} In allocating parental rights and responsibilities, the trial court noted that
neither party submitted a shared parenting plan, and proceeded to analyze the statutory
factors listed in R.C. 3109.04(F)(1). The trial court expressly considered: the children's
medical disorders discussed by the GAL, which in certain cases were directly linked to
violent actions of appellant; that appellant admitted to not seeing the children in the two
years preceding the hearing and "ha[d] made no serious-attempts to re-establish contact or
exercise his court-ordered parenting time with the children"; that the children are "happy
and well-adjusted" to living alone with their mother, who has "dutifully attended to the
counseling and mental health needs of the minor children"; that although appellant
demands supervised parenting time in the Cincinnati area (roughly half way between the
parties) he "had no track record of exercising his current allotment of parenting time" and
such an arrangement was not in the best interest of the children; that appellant was
No. 19AP-671                                                                                 4


delinquent in paying court ordered child support; that appellant had five previous assault
convictions, two involving appellee and the remaining three involving other women with
whom he had been in relationships; and credible testimony offered into evidence that
established that the children directly witnessed acts of domestic violence committed by
appellant against appellee. (Divorce Decree at 7-9.)
         {¶ 9} Considering the evidence and the statutory factors, and (perhaps
nevertheless) of the view that "it is important for [appellant] to reestablish a relationship
with the minor children," the trial court ordered appellee to serve as legal custodian and
residential parent of the children with appellant afforded telecommunication with the
children for at least 15 minutes per week and, initially, three hours of supervised parenting
time with the two younger children on the third Saturday of each month with some
contingent opportunity to increase those visits. The trial court adopted the child support
computation established in the magistrate's order and ordered appellant to pay the
arrearage.
         {¶ 10} Regarding the parties' debts, the trial court allocated to appellee $16,028.50
of a joint debt to an insurance company and noted that she would be solely responsible for
her own student loans. The trial court allocated to appellant $8,232.50 of a joint debt to an
insurance company, a $5,604 judgment, and three bills in the amount of $737, $410, and
$394. The trial court ordered that the party to whom the allocation was made "shall hold
the other party harmless from any obligation or liability related to thereto." (Divorce Decree
at 5.)
         {¶ 11} Appellant has failed not only to set forth assignments of error for our review,
App.R. 16(A)(3), but also to make appropriate references to the parts of the record involved,
App.R. 16(A)(3), (A)(6), (A)(7), (D). These deficiencies alone can be "fatal" to an appeal.
Curry v. Columbia Gas of Ohio, Inc., 10th Dist. No. 19AP-618, 2020-Ohio-2693, ¶ 14, 16.
See App.R. 12(A)(1)(b) (appellate court's duty is to determine an appeal on the merits of
assignments of error); App.R. 12(A)(2) (permitting court to disregard an assignment of
error if the party raising it fails to identify in the record the error on which the assignment
of error is based or fails to argue the assignment separately in the brief); Williams v.
Barrick, 10th Dist. No. 08AP-133, 2008-Ohio-4592, ¶ 28 (holding that appellate courts
"rule[ ] on assignments of error only, and will not address mere arguments").
No. 19AP-671                                                                                5


       {¶ 12} When, in the interest of serving justice, Curry at ¶ 14, we consider appellant's
general challenges to the trial court's decision concerning custody of the children, handling
of the parties' debt, and the earlier visitation order issued in a Kentucky court, we find no
basis for appellant's request to reverse the trial court here.
       {¶ 13} Appellant appears to assert that the trial court erred by overlooking visitation
orders established in the Kentucky juvenile dependency, neglect, and abuse case and what
he characterizes as appellee's violation and contempt of a then "vacated" order of visitation
issued in the parties' short-circuited Kentucky divorce proceeding: he asserts that such
violations "will be proven." (Appellant's Brief at 3.) He does not point to any ongoing
activity in the dismissed Kentucky divorce case or the closed juvenile dependency, neglect,
and abuse case. And we note that he disregarded the trial court's discovery order here.
Compare App.R. 9 and 16(A)(7); State v. Sims, 10th Dist. No. 14AP-1025, 2016-Ohio-4763,
¶ 11 (stating general rule that an appellant bears the burden of affirmatively demonstrating
error on appeal); McKahan v. CSX Transp., Inc., 10th Dist. No. 09AP-376, 2009-Ohio-
5359, ¶ 10 (noting that it is not the duty of an appellate court to create an argument on an
appellant's behalf).
       {¶ 14} As to custody, appellant suggests that the trial court should have granted the
parties "50/50 custody, with the children doing half a school semester in one state and half
of the remaining semester in the other state allowing the children to choose where they
want to graduate from by [11th grade]" and equal vacation splits and counseling.
(Appellant's Brief at 4.) We lack a transcript of the hearing to fully review this issue,
Johnson v. Johnson, 10th Dist. No. 19AP-84, 2019-Ohio-5138, ¶ 15, and, regardless, find
no support for appellant's contention that shared custody between the parties, particularly
in the manner suggested by appellant, would be in the best interest of the children.
Appellant has not demonstrated the trial court abused its discretion in ordering appellee to
serve as the sole legal custodian and residential parent of the children. See Pallone v.
Pallone, 10th Dist. No. 17AP-409, 2017-Ohio-9324, ¶ 36 ("[A] trial court must follow R.C.
3109.04 when deciding child custody matters but it has broad discretion when determining
what is the appropriate allocation of parental rights and responsibilities").
       {¶ 15} Finally, appellant's suggestion that the issue of the parties' shared debts
"should be taken up in the state of Kentucky" or that the parties should both agree to file
No. 19AP-671                                                                                6


bankruptcy do not support reversal of the decree. (Appellant's Brief at 4.) Again, appellant's
unsupported opinion is insufficient to demonstrate error on appeal, Sims and Johnson, and
the trial court's nearly equal allocation of the parties' shared debts does not otherwise
warrant reversal absent a showing that division is not equitable. Caleshu v. Caleshu, 10th
Dist. No. 19AP-742, 2020-Ohio-4075, ¶ 9-13 (discussing that the division of marital debt
must be "equitable," a matter subject to the exercise of the trial court's discretion).
       {¶ 16} Overruling any claim of error that appellant has advanced, we affirm the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations.
                                                                         Judgment affirmed.
                         KLATT and BEATTY BLUNT, JJ., concur.